Citation Nr: 1231252	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for anxiety reaction with depression.

2. Entitlement to an evaluation in excess of 40 percent for low back strain.

3. Entitlement to an evaluation in excess of 20 percent for right lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. In March 2009, the Veteran testified during a hearing before an RO Decision Review Officer (DRO). 

The Board will decide the claims for increased rating for psychiatric and low back conditions. The remaining issue of an increased rating for right lumbar radiculopathy is addressed in the REMAND portion of the decision below and                is REMANDED to the RO via the Appeals Management Center (AMC),                       in Washington, DC. VA will notify the Veteran if further action is required on       his part.


FINDINGS OF FACT

1. The Veteran's service-connected anxiety reaction with depression involves          at most occupational and social impairment with deficiencies in most areas.

2. Low back strain involves at most a compensable level of limitation of motion, but no indication whatsoever of joint ankylosis of the thoracolumbar spine. 





CONCLUSIONS OF LAW

1. The criteria are not met for a higher evaluation than 70 percent for anxiety reaction with depression. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2012).

2. The criteria are not met for a higher evaluation than 40 percent for low back strain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012);         38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims being decided on appeal, the RO/AMC has issued           August 2007 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,          16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the January 2008 rating decision                on appeal, and thus met the standard for timely notice. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA and private outpatient records.          The RO has also arranged for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                In furtherance of his claims, the Veteran provided personal statements. He testified at a DRO hearing, and declined the opportunity for a Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Mental Health Disorder 

The VA rating schedule provides that psychiatric disorders other than eating disorders are to be evaluated according to a General Rating Formula for         Mental Disorders. 38 C.F.R. § 4.130.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The primary evaluative basis upon which to consider the Veteran's service-connected anxiety reaction with depression consists of the reports of two VA Compensation and Pension examinations. 

The Veteran underwent relevant VA examination in August 2007, at which time        he reported being on psychotropic medications. There was no history of suicidal behavior or violence. The Veteran reported depression and anxiety, diminished interest, poor energy, poor concentration, poor sleep, muscle tension, and irritability. He had been having these symptoms for many years. They seemed to be moderate in nature. He had them most days. He did not report any remissions. As to occupational history, the Veteran was working with the Postal Service. He had some problems at work because of his right leg problems and he was on light duty. He generally got along with the people there. As to social history, he had been married for more than 23 years. He had two children. His relationship with his family was generally normal, though he tended to be somewhat isolative. On mental status exam, the Veteran was cooperative. Mood was neutral. Affect was blunted. Speech was normal. There were no perceptual problems. Thought process and thought content were normal. There was no suicidal or homicidal ideation.                The Veteran was oriented to person, place and time. Insight and judgment were fair. Impulse control was fair. The Veteran was working full time and spent his free time mostly at home. He did not seem to go out all that much. He was able to take care of activities of daily living. The diagnosis given was generalized anxiety disorder.  A Global Assessment of Functioning (GAF) score was given of 50. The VA examiner commented that the symptoms were moderate, and the Veteran was somewhat isolative. 

On VA re-examination in October 2008, it was observed that since his last examination the Veteran had been continuing to see a VA psychiatrist. He denied seeing any other mental health providers or receiving any psychotherapy or being psychiatrically hospitalized. The Veteran's reported symptoms were of some depression and anxiety, along with decreased interest in things and low energy.    He also reported not sleeping well and having occasional nightmares. These      were not described as being related to any particular events and he indicated were "only occasionally and nothing scary." Part of his sleeping difficulties was related to sleep apnea. He denied any irritability or tendency to get angry. He stated that he was "usually in a good mood and takes things in stride." He denied any suicidal thoughts or behavior. He denied any panic attacks. He denied any psychotic or other psychiatric symptoms. As to occupational history, the Veteran continued to work full time as a clerk for the post office sorting mail. He stated he was on limited duty due to his back problems and sat down at his job because of his leg problems.            He denied any problems relating to people at the job. He described performing his functions satisfactorily. He denied any reprimands or suspensions at his job. He did add he planned to be retiring soon, likely in January 2009. He had been at this job for more than 30 years. As to social history, the Veteran had been married in his third marriage for approximately 25 years. He described his marriage as being very good. He described a very good relationship with his natural son and a good relationship with his stepson. He had two brothers and two sisters, all of whom lived out of state, but with whom he had some phone contact. He also had friends with whom he socialized and engaged in such activities as card playing occasionally. He denied any violent or suicidal behavior or problems with the law since his last examination. 

On mental status examination, the Veteran was appropriately dressed and groomed. No unusual behaviors were noted. His attitude was pleasant and cooperative. His mood was mildly depressed. Affect was appropriate to mood. Speech was of normal rate, pressure and volume. There were no problems with hallucinations, delusions or overt paranoia. Thought processes were well organized, rational and relevant. There was no unusual thought content present. No suicidal or homicidal ideation was elicited. He was oriented times three. There were no memory or concentration problems present. Insight was fair. Judgment was good. Frustration tolerance was above average. The Veteran examiner summarized that the Veteran seemed to generally be functioning well with his psychiatric medication and seeing a psychiatrist. Review of these notes also confirmed this. There were some mild anxious and mild depressive symptoms present, but these generally did not seem to be interfering much with his functioning. He related well with his family and with some friends, although there was still some tendency for him to be isolative. He did report some declining interest in activities, but still enjoyed watching sports, and going to the movies once in a while. He continued to work at the post office as a clerk, although he was on limited duty because of physical problems. No problems with work functioning or with interpersonal relationships were reported. He had not had any reprimands or suspensions or other problems. The diagnosis given was dysthymic disorder, with a GAF assigned of 62. 

Given its review of the foregoing, the Board finds that the claim for a rating higher than 70 percent for the Veteran's service-connected anxiety disorder must be denied. Essentially, the Veteran has a substantially greater degree of residual functional capacity than that which would otherwise correspond to the assignment of the highest 100 percent schedular evaluation under the VA rating criteria, which reflects only situations of total occupational and social impairment. Indeed, by all available indication, the Veteran fortunately does not approach this level of total impairment. As documented on VA examination, particularly the October 2008 examination, the Veteran had several meaningful and successful interpersonal relationships with family members and friends. He had remained employed on a full-time basis at the same job for over 30 years, with no apparent limitation occasioned specifically by service-connected psychiatric disability. Objective mental health signs or symptoms presented were few and far between. The October 2008 VA examiner considered the Veteran to "generally be functioning well" with the assistance of medication and seeing a psychiatrist. Nor for that matter was there any notable interference with capacity for activities of daily living. Whereas both VA examiners endorsed limited sleep difficulties (apart from that due to sleep apnea) and some isolative tendencies on the part of the Veteran, there was no demonstrably severe resultant impact on social and/or occupational functioning, much less anything near complete impairment in this regard. 

The Veteran also has not demonstrated any of the constituent symptoms as defined under the VA rating schedule for what qualifies for assignment of a 100 percent rating for a mental disorder, including: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. See 38 C.F.R. § 4.130, Diagnostic Code 9400.

The assigned GAF scores also do not necessitate an award of increased rating.    The initial VA examiner assigned a GAF score of 50, whereas on subsequent examination the score was 62. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 61 to 70 range indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board assigns greater probative weight to the GAF score of 62 in this instance, since supported by the more recent and far more thorough VA examination. In any event, whereas there is an earlier GAF score of 50 to consider, this GAF score still must be viewed in context of the actual VA examination findings which suggest a substantially lesser degree of overall severity. See 38 C.F.R. § 4.126(a) (the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).
 
The Board is likewise aware that the above-cited October 2008 VA examination was nearly four years ago -- this fact notwithstanding, however, there is no tenable basis upon which to suggest that a more recent examination is required, given that as of October 2008 the Veteran's condition was not even vaguely near that approaching  a level of total occupational and social impairment. Nor for that matter does the record since then reflect any indication that the Veteran's mental health condition has worsened to the extent approaching total impairment. 

Accordingly, the Board finds that no higher than a 70 percent evaluation for service-connected mental health disability is assignable under the provisions of the rating schedule. 

Low Back Strain

The Veteran's service-connected low back strain is currently evaluated as              40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 40 percent rating when there manifests forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran underwent VA examination in connection with this claim in          August 2007, which in pertinent part, found that the level of range of motion in the thoracolumbar spine actively consisted of flexion to 40 degrees, with pain beginning at 30 degrees; extension to 20 degrees, with pain beginning at 15 degrees; right and left lateral flexion to 18 degrees each side, with pain beginning at 15 degrees; right and left lateral rotation 30 degrees each side, with pain just on the right side beginning at 20 degrees. Measurements taken were identical for passive range of motion. (The Board notes parenthetically that the extensive neurological findings set forth therein are limited in scope to the evaluation of the distinct condition of lower extremity radiculopathy, a separate issue entirely that is being remanded; thus, the corresponding neurological findings from the August 2007 exam are not encapsulated here). X-rays were taken. The diagnosis given was herniated nucleus puplosis at L3-4 and L4-5 levels, moderate; lumbar degenerative disc disease, moderate; and lumbar spine osteoarthritis, moderate. 

On VA examination of October 2008, the Veteran reported with increased lower back pain, reportedly occurring constantly, 24 hours a day, seven days a week.        He stated he went to the VA pain management clinic and was scheduled to have epidural steroid injections. However, there were no incapacitating episodes or  flare-ups. No problems with repetitive use were reported. On physical examination, in relevant part, the exam was positive for muscle spasms. There was decreased range of motion in all planes of motion due to the complaint of pain. The Veteran was capable of flexion to 45 degrees, extension to 10 degrees, side bend right to 15 degrees, side bend left to 10 degrees, rotate right 10 degrees, rotate left 10 degrees. He complained of pain in all ranges of motion. After repetitive motion of the lumboscral spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance. The assessment given was lumbar degenerative disc disease; lumbar herniation; lumbar spinal stenosis; and bilateral lumbar radiculopathy. 

From these findings, it can be ascertained that no higher than a 40 percent rating is substantiated for the Veteran's low back disorder, at least insofar as its orthopedic component as separated from neurological manifestations. The VA rating criteria are definitive in specifying that the next higher rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine. Here, it is abundantly clear that the Veteran has a substantial degree of retained joint mobility of the thoracolumbar spine -- and thus by definition could not manifest ankylosis.              See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). This is not to say that                the Veteran does not have some limitation of motion, including worsened to an extent by painful use; however, that level of impairment is already reflected in          the existing assigned disability rating. There is simply no reason to suggest that          the Veteran actually experiences joint ankylosis. Moreover, here again, there is no intermittent medical information alluding to the development of ankylosis since the October 2008 examination, nor does it seem highly probable that the Veteran would lose all or practically all joint mobility within a few years time span. 

The Board has likewise considered the possibility that the Veteran has in one form or another Intervertebral Disc Syndrome (IVDS), given that both VA examiners  have noted degenerative disc involvement. Under the rating schedule, IVDS is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, based upon the frequency and severity of incapacitating episodes. To this effect, however, the October 2008 VA examiner expressly ruled out any incapacitating episodes of symptomatology, and the Veteran has not described symptoms which in any event area consistent with frequent incapacitating episodes (i.e., requiring physician-prescribed bedrest). 

It follows that 40 percent remains the appropriate schedular evaluation for low back strain in this instance. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that either the Veteran's anxiety disorder or low back strain present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. To this effect, the Veteran by the most recent available information remained employed. The October 2008 VA mental health examiner likewise ascertained that the Veteran was still employable in light of his service-connected psychiatric disability. There is no showing otherwise of marked limitation of employability due to the back disorder. The Veteran was capable of retaining employment with the post office so long as he remained on certain prescribed work restrictions.       

Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased rating for an anxiety disorder and low back strain. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

ORDER

An evaluation in excess of 70 percent for anxiety reaction with depression is denied.

An evaluation in excess of 40 percent for low back strain is denied.


REMAND

The Board finds that a more contemporaneous VA examination regarding the nature and extent of all service-connected neurological impairment associated with the underlying low back disability would be helpful. The requested examination should encompass disability affecting both right and left lower extremities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA neurological examination to determine the current severity of lumbar radiculopathy. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to           the Veteran's service-connected right-side lumbar radiculopathy, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8520 applicable to sciatic nerve impairment -- distinguishing the types of nerve paralysis (complete or incomplete), and if incomplete paralysis, stating the degree of severity (mild, moderate, moderately severe, and severe). 

Moreover, the VA examiner should offer an opinion            in regard to whether the Veteran experiences left-sided lumbar radiculopathy associated with his service-connected low back disability. Provided this is the case, then please indicate an assessment of the severity of this condition also in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8520.

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, the RO/AMC should readjudicate the claim for increased rating for right lumbar radiculopathy              on appeal, based upon all additional evidence received. The RO/AMC should also specifically consider whether a separate compensable rating for left-side lumbar radiculopathy is warranted. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


